DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2022 was filed after the mailing date of the Notice of Allowance on 2/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
      This is in response to amendment and terminal disclaimer filed on 1/26/2022 in which claims 1-20 are pending. The applicant’s amendment has been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art (10,965,352) teaches communication device with multiple antennas, operably coupled to a processor and configured to access a codebook of transformation matrices.  The processor generates a set of symbols based on an incoming data, and applies a permutation to each of the symbols to produce a 
set of permuted symbols. However the closest prior art above, alone or in combination the cited prior arts fail to anticipate or render obvious the following recited features: send a signal to cause transmission, to the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633